DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 14 is allowed. Examiner was unable to find a teaching or suggestion for why it would be obvious to have a stress control member whose first surface is flat while its second surface is curved.
Claims 2-5 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPA_20170123461_A1 in view of Ahn USPA_20190014669_A1.
1.	Regarding Claim 1, Kim discloses a flexible display (Title) comprising a display panel (paragraph 0014) and a folding area configured to be folded with respect to a folding axis extending in one direction, a non-folding area adjacent the folding area, a display area, and a non-display area adjacent the display area, and including a flat section overlapping the display area, and having a first thickness, and a curvature section extending from the flat section, overlapping the folding area and the non-display area, and having a thickness that gradually decreases away from the flat section (Abstract) as is being claimed by Applicants in independent Claim 1. Furthermore, Kim discloses a window layer (corresponds to claimed outer member) over a surface of its display panel (Fig. 2A). However, Kim does not disclose the claimed stress control member.
2.	Ahn discloses a display device (Title) comprising a display panel including a non-bending region and a bending region (Abstract) and further comprising a stress control film on said display panel (paragraph 0025).
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display device, of Kim, by using a stress control film, of Ahn. One of ordinary skill in the art would have been motivated in doing so in order to have the ability to control stresses within its device.
Kim in view of Ahn suggests the thickness of the non-bending area to have a thickness as low as 100 microns or as high as 1000 microns (Kim: paragraph 0062) (corresponds to instant Claim 7) which indicates that as the thickness decreases towards the bending area it’ll be lesser than 100 microns, as is being claimed in instant Claim 6.
5.	Regarding Claim 8, Kim in view of Ahn suggests uniform thickness (Kim: see figures).
6.	Regarding Claims 9 and 10, Kim in view of Ahn suggests that a thickness of the curvature section in the bending area may gradually decrease away from the flat section FP (e.g., a thickness of the curvature section CP may be a function of the proximity of a corresponding portion of the curvature section CP to the flat section FP). In an embodiment of the inventive concept, a rate at which thickness of the curvature section CP decreases may gradually decrease the further it is from the flat section FR The curvature section CP may have a top surface that is concavely curved when compared with the top surface of the flat section FP (Kim: paragraph 0064).
7.	Regarding Claim 11, Kim in view of Ahn suggests using materials for its stress control film that are used as PSAs (Ahn: paragraphs 0089, 0105).
8.	Regarding Claim 12, Kim in view of Ahn suggests its stress control film to be in contact with its outer member (corresponds to window layer) (Kim: see figures).
9.	Regarding Claim 13, Kim in view of Ahn suggests using organic materials for its protection films (Ahn: paragraph 0090).
Response to Arguments
5/24/21 have been fully considered but they are not persuasive. 
Applicants state: “The Examiner further relies on Ahn for teaching a stress control member. However, Ahn does not appear to teach or suggest a maximum thickness of a first control area of a stress control member being less than a thickness of an end of a second control area thereof spaced apart from the first control area in a second direction and a thickness of an end of a third control area thereof spaced apart from the first control area in the second direction. Rather, Ann appears to teach a thickness of a stress control film SCF being constant across each of a curvature region CA, a non-bending region NBA, and a facing region FA (see Ahn, paragraph [0105], and Fig. 3D). Applicant submits that there is no apparent reason why one of ordinary skill in the art at the time of Applicant’s invention would have combined the teachings of Kim and Ahn to have arrived at the claimed invention of Applicant’s claim 1.”
The Examiner respectfully submits that as mentioned in the previous rejection the Kim discloses a flexible display (Title) comprising a display panel (paragraph 0014) and a folding area configured to be folded with respect to a folding axis extending in one direction, a non-folding area adjacent the folding area, a display area, and a non-display area adjacent the display area, and including a flat section overlapping the display area, and having a first thickness, and a curvature section extending from the flat section, overlapping the folding area and the non-display area, and having a thickness that gradually decreases away from the flat section (Abstract) as is being claimed by Applicants in independent Claim 1. In Figs. 3 and 4, of Kim, it can be gleaned that the thickness of the bending area is less than a thickness of the end of the corresponding control area.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 1, 2021